               Case:
$2 5HY        1:20-mj-00485-SKB
                   $SSOLFDWLRQIRUD6HDUFK:DUUDQW    Doc #: 1 Filed: 07/07/20 Page: 1 of 24 PAGEID #: 1


                                     81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                          Southern District of Ohio
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

             ,QWKH0DWWHURIWKH6HDUFKRI
         (Briefly describe the property to be searched
          or identify the person by name and address)                                &DVH1R0-
                     5DPEOHU 3ODFH
                      &LQFLQQDWL 2KLR


                                           $33/,&$7,21)25$6($5&+:$55$17
        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
property to be searched and give its location):
                                                     6HH $WWDFKPHQW $


ORFDWHGLQWKH            6RXWKHUQ                'LVWULFWRI                 2KLR                WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)

                                                      6HH $WWDFKPHQW %


          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
               u
                 ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u
                 ✔ DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
                 u
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
            Code Section                                                             Offense Description
         86&  D  DQG                   &RQVSLUDF\ WR 3RVVHVV ZLWK ,QWHQW WR 'LVWULEXWH +HURLQ)HQWDQ\O


          7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
                                                                6HH $WWDFKHG $IILGDYLW

          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u
          u 'HOD\HGQRWLFHRI        GD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                                   LVUHTXHVWHG
            XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW


                                                                                                 Applicant’s signature

                                                                                         7\OHU ' )LHOG 6SHFLDO $JHQW '($
                                                                                                 Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFHvia electronic means.

'DWH      Jul 7, 2020
                                                                                                   Judge’s signature

&LW\DQGVWDWH &LQFLQQDWL 2KLR                                               +RQ6WHSKDQLH . %RZPDQ 86 0DJLVWUDWH -XGJH
                                                                                                 Printed name and title
     Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 2 of 24 PAGEID #: 2
                                           ƚƚĂĐŚŵĞŶƚ

        1456 Rambler Place, Cincinnati, Ohio 45231
1456 Rambler Place, Cincinnati, Ohio is described as a single-family, two-story residence. It has white
siding and the front entry door faces south-east. The words “fourteen fifty six” appear above the
garage.

Any and all vehicles located within outbuildings, garages, and/or the curtilage.
    Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 3 of 24 PAGEID #: 3




                              ATTACHMENT B
   a. Drug or money ledgers, drug distribution or customer lists, drug supplier lists,
      correspondence, notations, logs, receipts, journals, books, records, and other documents
      noting the price, quantity and/or times when drugs were obtained, transferred, sold,
      distributed, and/or concealed;

   b. Bank account records, wire transfer records, bank statements, safe deposit box keys and
      records, money wrappers, rubber bands, money containers, financial records and notes
      showing payment, receipt, concealment, transfer, or movement of money generated from
      the illegal sale of drugs;

   c. Cellular telephones, digital telephones, car telephones, or other communications devices
      which evidence participation in a conspiracy to distribute controlled substances.

   d. Personal telephone and address books and listings, letters, cables, telegrams, telephone
      bills, personal notes and other items reflecting names, addresses, telephone numbers,
      communications, and illegal activities of associates in drug trafficking activities;

   e. Any computer equipment, digital device, magnetic, electronic, or optical storage device
      capable of storing data, such as floppy disks, hard disks, tapes, CD-ROMs, CD-Rs, CD-
      RWs, DVDs, optical disks, printer or memory buffers, smart cards, PC cards, memory
      calculators, electronic dialers, electronic notebooks, personal digital assistants, and any
      other digital device capable of accessing the internet and capable of being used to commit
      or further the crimes outline above, or to create, access, or store evidence, contraband,
      fruits, or instrumentalities of such crimes.

   f. Financial instruments purchased with currency derived from the sale of controlled
      substances, including travelers' checks, bonds, stock certificates, cashier's checks, and
      certificates of deposit;

   g. Money counting machines, money wrappers and rubber bands, boxes, bags, brief cases,
      suitcases, or containers used to carry controlled substances;

   h. Records, documents and deeds reflecting the purchase or lease of real estate, vehicles,
      precious metals, jewelry, or other items obtained with the proceeds of the sales of
      controlled substances;

   i. Records, items and documents reflecting travel for the purpose of participating in drug
      trafficking, including airline tickets, credit card receipts, traveler vouchers, hotel and
      restaurant receipts, photographs, canceled checks, maps, and written directions to
      locations;

   j. Handguns, shotguns and other firearms, and ammunition, which may be used to facilitate
      the distribution or possession with intent to distribute controlled substances;



Affidavit of Special Agent Tyler Field                                                   Page 1
    Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 4 of 24 PAGEID #: 4




   k. Indicia of ownership and use of the vehicles, including utility bills, telephone bills, loan
      payment receipts, rent receipts, trust deeds, lease or rental agreements, escrow documents,
      keys and bank account records, registration, title, insurance, and traffic tickets;

   l. Photographs or video movies of drug traffickers, their co-conspirators and the property and
      assets purchased with drug proceeds;

   m. Controlled substances, including, but not limited to heroin/fentanyl;

   n. Drug paraphernalia, which can be used to store, package, weigh, dilute, and ingest
      controlled substances; equipment pertaining to heroin/fentanyl, and any other supplies
      related to the manufacture and distribution of said controlled substances;

   o. United States currency, precious metals, jewelry, financial instruments and stocks and
      bonds; and

   p. Any locked or closed containers, to include safes or lockboxes, believed to contain any of
      the above listed evidence.




Affidavit of Special Agent Tyler Field                                                    Page 2
       Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 5 of 24 PAGEID #: 5




             AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Tyler D. Field, Special Agent with the Drug Enforcement Administration, being first duly sworn,

hereby state:

1.       This affidavit is submitted in support of an application for search warrants for evidence,

contraband, fruits and instrumentalities of crime, persons to be arrested, property used or intended

to be used in the commission of crime(s), related to evidence of a conspiracy to possess with intent

to distribute heroin/fentanyl, in violation of Title 21, United States Code, Sections 841(a)(1) and

846.

2. For all the reasons outlined in this affidavit, I have probable cause to believe that evidence

     related to these crimes will be located within the following Subject Locations, which are more

     fully described in Attachment A (attached hereto and incorporated herein by reference):

         a. 1456 Rambler Place, Cincinnati, Ohio

         b. 1333 Carolina Avenue, Cincinnati, Ohio

         c. 5443 Newfield Avenue, Cincinnati, Ohio

3.       This affidavit is submitted in support of an application for warrants to search the above

listed Subject Locations more fully described in Attachment A for evidence, contraband, fruits

and instrumentalities of crime, persons to be arrested, property used or intended to be used in the

commission of crime(s), as more particularly described in Attachment B (incorporated herein by

reference). This affidavit is for the limited purposes of demonstrating probable cause. Therefore,

I have not set forth each and every fact I have learned during this investigation, but only those facts

and circumstances necessary to establish probable cause. The facts reported in this affidavit are

based on my own knowledge, the knowledge of other law enforcement investigators involved in

the investigation and the use of Confidential Sources/Sources of Information.




Affidavit of Special Agent Tyler Field                                                         Page 1
     Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 6 of 24 PAGEID #: 6




                               TRAINING AND EXPERIENCE

4.     I am a Special Agent (SA) of the Drug Enforcement Administration (DEA) and have been

so employed since March 2016. I also serve as a U.S. Army Military Police Major in the Indiana

Army National Guard and have done so for over eighteen years. Prior to being employed with the

DEA, I was employed as a police officer for the Town of Bridgewater, Massachusetts for over

three years. I have graduated from the U.S. Army Military Police School, Plymouth Police

Academy, and DEA Basic Agent Academy. During those courses I received training in the

investigation of offenses involving controlled substances. As a Special Agent of the DEA, my

duties and responsibilities include conducting criminal investigations for violations of federal law,

particularly those found in Title 21 and Title 18 of the United States Code. As a DEA agent, I have

participated in approximately twenty criminal investigations seeking evidence of violations of the

Federal Controlled Substances Act (Title 21, of the United States Code).

5.     I am currently assigned to the Cincinnati Resident Office of the DEA. I received specialized

training from the DEA, including the 18-week Basic Agent Training course. That training focused

on methods of unlawful drug trafficking; the identification of controlled substances; surveillance;

undercover operations; confidential source management; the means by which drug traffickers

derive, launder, and conceal their profits from drug trafficking; the use of assets to facilitate

unlawful drug trafficking activity; and the law permitting the forfeiture to the United States of

assets purchased with drug proceeds or assets used or intended to be used to facilitate the drug

violations.




Affidavit of Special Agent Tyler Field                                                       Page 2
     Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 7 of 24 PAGEID #: 7




                                      SUMMARY OF INVESTIGATION

6.      On February 7, 2018, the Cincinnati Police Department and the DEA Cincinnati Resident

Office executed search warrants at 1333 Carolina Avenue, Cincinnati, Ohio, 1365 Spring Park

Walk, Cincinnati, Ohio, and 515 Lowell Avenue, Cincinnati, Ohio. The address of 1333 Carolina

Avenue was determined to be Ernest JACKSON’s mother’s residence. During the search of 1333

Carolina Avenue, investigators seized $37,765 in drug proceeds, a digital scale, and pound

quantities of marijuana, all of which belonged to JACKSON. The address of 1365 Spring Park

Walk was determined to be the primary residence of JACKSON and his paramour Zaffiah

Robinson (now known as Zaffiah Jackson). During the search of 1365 Spring Park Walk,

investigators seized $152,702 in drug proceeds, numerous cell phones, and two firearms, one of

which was stolen, all of which belonged to JACKSON. The address of 515 Lowell Avenue was

determined to be JACKSON’s stash location. During the search of 515 Lowell Avenue,

investigators seized more than two kilograms of heroin/fentanyl, two firearms, and drug

preparation and packaging materials to include a kilogram press, blenders, scales, plastic bags,

gloves, and masks, all of which belonged to JACKSON.

7.      On February 21, 2018, Ernest JACKSON was indicted in the Southern District of Ohio for

conspiracy1 to possess with intent to distribute more than 40 grams of fentanyl, possession with

intent to distribute more than 40 grams of fentanyl, and being a felon in possession of a firearm.

JACKSON has since pled guilty and is awaiting sentencing. In July 2018, JACKSON agreed to

cooperate with law enforcement. Since that date, I have been in regular contact with JACKSON

both in person and over the telephone. I am familiar with JACKSON’s voice in person and over

the phone.



1 The indictment indicated the conspiracy began on or about October 2017 and ended on or about February 7, 2018.




Affidavit of Special Agent Tyler Field                                                                  Page 3
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 8 of 24 PAGEID #: 8




8.      Recently, in May 2020, investigators from the Norwood Police Department interviewed a

cooperating source (CS#1 2). CS#1 stated that telephone number 513-290-1555 was used by a

person to distribute heroin/fentanyl. CS#1 stated the person who answers the phone is not the

person who typically conducts the transaction. Instead, the person who answers the phone typically

directs CS#1 to meet with other members of the drug trafficking organization (DTO) at locations

on Dale Road near Newfield Avenue, Andina Avenue, Oberland Avenue, Garden Lane and near

the dead end of Joseph Street. CS#1 stated he/she has met with the person who answers the phone

in the past. Investigators presented an Ohio Bureau of Motor Vehicles photograph of JACKSON

to CS#1 and CS#1 confirmed that JACKSON is the person who always answers the phone to

coordinate heroin/fentanyl transactions.

9.      On June 3, 2020, the Honorable Karen L. Litkovitz, United States Magistrate Judge in the

Southern District of Ohio, signed a warrant authorizing the search of the cellular telephone

assigned call number 513-290-1555.

10.     On June 4, 2020, at approximately 2:36 p.m., investigators began receiving location

information concerning telephone number 513-290-1555. At approximately 5:10 p.m., telephone

number 513-290-1555 was located in the area of 1333 Carolina Avenue. At approximately 5:18

p.m. investigators observed a silver 2020 Chevrolet Malibu bearing Ohio license plate HZK8773

parked in front of 1333 Carolina Avenue. According to the Ohio Bureau of Motor Vehicles, Ohio

license plate HZK8773 is registered to Hertz Rental Cars. According to Hertz Rental Cars, the

Malibu was rented to JACKSON’s sister Tiffany Jackson (T. Jackson). Based on my training and

experience, I am aware that drug traffickers often used rental vehicles rented to other individuals



2 CS#1 has a criminal history that includes disorderly conduct and domestic violence and is cooperating in
consideration for a pending drug charge. CS#1 has provided information that investigators have been able to
independently corroborate and believe CS#1 to be reliable.




Affidavit of Special Agent Tyler Field                                                             Page 4
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 9 of 24 PAGEID #: 9




in order to avoid detection by law enforcement. Investigators observed JACKSON leave the

residence located at 1333 Carolina Avenue on foot and enter the driver’s seat of the Malibu.

JACKSON was the only occupant of that vehicle. JACKSON then departed the area and was

followed by surveillance. At approximately 5:28 p.m. telephone number 513-290-1555 was

located near the Shell gas station located at 1900 E. Seymour, Cincinnati, Ohio. Investigators

observed that the Malibu was also located in the same area. Consequently, I believe that

JACKSON departed 1333 Carolina Avenue with telephone number 513-290-1555 in a vehicle

rented by T. Jackson. I further believe that the observations of JACKSON departing with telephone

number 513-290-1555 corroborate CS#1’s statements that JACKSON is the person who always

answers telephone number 513-290-1555.

11.     On June 9, 2020, between approximately 12:56 p.m. and 2:51 p.m., telephone number 513-

290-1555 was located in the area of 1333 Carolina Avenue. At approximately 1:53 p.m.,

investigators established surveillance in the area of 1333 Carolina Avenue and observed a black

2020 Chevrolet Silverado bearing Indiana license plate FL988ABL parked directly in front of the

residence. According to the Ohio Bureau of Motor Vehicles, Indiana license plate FL988ABL is

registered to Hertz Rental Cars. According to Hertz Rental Cars, the Silverado was rented to T.

Jackson. Based on my training and experience, I am aware that drug traffickers often use rental

vehicles rented to other individuals in order to avoid detection by law enforcement. At

approximately 2:02 p.m., investigators observed JACKSON walk out of 1333 Carolina Avenue,

walk near the rental vehicle, and then go back into the residence.

12.     At approximately 2:10 p.m., investigators directed CS#1 to make a recorded and monitored

telephone call to JACKSON on telephone number 513-290-1555 in order to purchase ½ gram of

heroin/fentanyl. During the call, JACKSON directed CS#1 to meet on Portman Avenue. I later




Affidavit of Special Agent Tyler Field                                                    Page 5
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 10 of 24 PAGEID #: 10




listened to the telephone call and determined that the voice on the call was consistent with

JACKSON’s voice. Consequently I believe that JACKSON was the person who spoke with CS#1

regarding the heroin/fentanyl transaction. Investigators searched CS#1 for contraband and

unauthorized funds with negative results. Investigators provided CS#1 with a covert audio/video

recording device which allowed investigators to remotely monitor the transaction and produce a

video/audio recording of the transaction and forty dollars ($40) in official funds. Investigators

drove CS#1 to the area of Portman Avenue. At approximately 2:31 p.m. investigators observed

CS#1 conduct a hand-to-hand transaction with the driver of a gray Nissan Altima with Ohio license

plate HTP6620. According to the Ohio Bureau of Motor Vehicles, Ohio license plate HTP6620

are registered to Mike Albert Leasing. According to Mike Albert Leasing, the Altima was rented

by Laronda Reid. According to the Ohio Bureau of Motor Vehicles, the address on Reid’s license

is 5443 Newfield Avenue, Cincinnati, Ohio. This residence is near the location where the

controlled purchase took place. Based on my training and experience, I am aware that drug

traffickers often use rental vehicles rented to other individuals in order to avoid detection by law

enforcement. Investigators subsequently met with CS#1 and recovered approximately .54 grams

total package weight of suspected heroin/fentanyl. The purchased substance will be submitted to

the Hamilton County Coroner's Lab for analysis.

13.      During the controlled purchase, investigators maintained surveillance on the Silverado as

well as the area at 1333 Carolina Avenue. At approximately 2:45 p.m., investigators observed

JACKSON outside of 1333 Carolina Avenue speaking to another male. As previously noted, at

approximately 2:51 p.m., the telephone number was located in the area of 1333 Carolina Avenue.

Consequently, I believe that JACKSON possessed telephone number 513-290-1555 when CS#1

placed the telephone call to request to purchase controlled substances. I further believe that




Affidavit of Special Agent Tyler Field                                                      Page 6
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 11 of 24 PAGEID #: 11




JACKSON continued to possess telephone number 513-290-1555 at 1333 Carolina Avenue during

the controlled purchase, which further corroborates the statement made by CS#1 that JACKSON

is the person who answers the telephone to take the requests for controlled substances and that

another person typically distributes the requested controlled substances.

14.      On June 11, 2020, investigators met with a cooperating source (CS#2 3). CS#2 stated he/she

has been purchasing heroin/fentanyl using telephone number 513-290-1555 for a couple of

months. CS#2 stated the person who answers the phone is not typically who meets with CS#2 to

conduct the transaction. Investigators presented an Ohio Bureau of Motor Vehicles photograph of

JACKSON to CS#2 and CS#2 confirmed that JACKSON was the person who answers the phone

to facilitate the narcotics transactions. CS#2 also confirmed he/she met with JACKSON earlier in

June 2020, near the intersection of Joseph Avenue and Oberlin Avenue, in order to purchase

heroin/fentanyl. The intersection of Joseph Avenue and Oberlin Avenue is located near 1333

Carolina Avenue. CS#2 stated that after calling JACKSON on telephone number 513-290-1555

on previous occasions he/she has also been directed to meet with DTO members to purchase

heroin/fentanyl on Newfield Avenue, Andina Avenue, Oberlin Avenue, Garden Lane and near the

dead end of Joseph Street.

15.      On Monday June 15, 2020, at approximately 1:30 p.m., investigators directed CS#2 to

make a recorded and monitored telephone call to JACKSON on telephone number 513-290-1555

in order to purchase ½ gram of heroin/fentanyl. During the call, JACKSON directed CS#2 to meet

on Carrahen Avenue near Newfield Avenue. I later listened to the telephone call and determined

that the voice on the call was consistent with what I know as JACKSON’s voice. Consequently I



3 CS#2 is cooperating for consideration on a potential drug possession offense that has not yet been charged. CS#2’s
criminal history includes misdemeanor traffic violations. CS#2 has provided information the investigators have been
able to independently corroborate and consider CS#2 to be reliable.




Affidavit of Special Agent Tyler Field                                                                     Page 7
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 12 of 24 PAGEID #: 12




believe that JACKSON was the person who spoke with CS#2 regarding the heroin/fentanyl

transaction. Investigators searched CS#2 for contraband and unauthorized funds with negative

results. Investigators provided CS#2 with a covert audio/video recording device which allowed

investigators to remotely monitor the transaction and produce a video/audio recording of the

transaction and forty dollars ($40) in official funds. An undercover officer (the UC) drove CS#2

to the area of Newfield Avenue. Upon their arrival, CS#2 made a recorded and monitored

telephone call to telephone number 513-290-1555. JACKSON told CS#2 to stay near the

intersection and wait. At 2:04 p.m., the UC observed and recorded an unidentified male walking

out of 5443 Newfield Avenue and enter a gray Acura. The unidentified male drove the Acura

approximately 100 feet next to the driver side of the UC’s vehicle. The UC gave the unidentified

male forty dollars ($40.00) in official funds and the unidentified male gave the UC approximately

.56 grams total package weight of suspected heroin/fentanyl. The purchased substance will be

submitted to the Hamilton County Coroner's Lab for analysis.

16.      On June 18, 2020 at approximately 2:44 p.m., telephone number 513-290-1555 was located

in the area of 5443 Newfield Avenue. Investigators subsequently observed a 2019 White

Volkswagen Atlas bearing California License Plate 8JRC425 parked in the area of 5443 Newfield

Avenue. According to the California Department of Motor Vehicles, California license plate

8JRC425 is registered to Hertz Rental Car. According to Hertz Rental Car, the Atlas was rented

by T. Jackson.

17.      At approximately 2:46 p.m., investigators directed CS#1 to make a recorded and monitored

telephone call to JACKSON on telephone number 513-290-1555 in order to purchase ½ gram of

heroin/fentanyl. During the call, JACKSON directed CS#1 to travel to Dale Road and to call back

when he/she arrived. I later listened to the telephone call and determined that the voice on the call




Affidavit of Special Agent Tyler Field                                                       Page 8
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 13 of 24 PAGEID #: 13




was consistent with what I know as JACKSON’s voice. Consequently I believe that JACKSON

was the person who spoke with CS#1 regarding the heroin/fentanyl transaction. Investigators

searched CS#1 for contraband and unauthorized funds with negative results. Investigators

provided CS#1 with a covert audio/video recording device which allowed investigators to remotely

monitor the transaction and produce a video/audio recording of the transaction and forty dollars

($40) in official funds. Investigators drove CS#1 to the area of Dale Road. Upon arrival at Dale

Road, CS#1 placed a recorded and monitored telephone call to JACKSON on telephone number

513-290-1555. During the call, JACKSON instructed CS #1 to walk down Newfield Avenue.

Moments after the second telephone call took place, at approximately 3:03 p.m., telephone number

513-290-1555 was located in the area of Newfield Avenue. Investigators observed the Atlas travel

south on Newfield Avenue towards Dale Road and meet with CS#1. CS#1 exchanged $40 in

official funds for approximately .55 grams total package weight of suspected heroin/fentanyl.

Following the controlled purchase, CS#1 identified JACKSON as the individual in the Atlas who

had distributed the suspected heroin/fentanyl. The purchased substance will be submitted to the

Hamilton County Coroner's Lab for analysis.

18.      Investigators maintained surveillance on the Atlas. At approximately 3:22 p.m., telephone

number 513-290-1555 was located in the area of Victory Parkway near the intersection of

Ledgewood Drive. Investigators noted that the Atlas was also located in that area. Consequently,

I believe that JACKSON possessed telephone number 513-290-1555 in the Atlas.

19.      On June 23, 2020, investigators observed the Atlas in the driveway of 1456 Rambler Place.

20.      On June 26, 2020, at approximately 11:23 a.m., officers directed CS#2 to place a recorded

and monitored telephone call to JACKSON using telephone number 513-290-1555 to order 1/2

gram (.5) of heroin/fentanyl. During the call, JACKSON directed CS#2 to travel to Joseph Street




Affidavit of Special Agent Tyler Field                                                     Page 9
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 14 of 24 PAGEID #: 14




and call back once he/she arrived. I later listened to the telephone call and determined that the

voice on the call was consistent with what I know to be JACKSON’s voice. Consequently I believe

that JACKSON was the person who spoke with CS#2 regarding the heroin/fentanyl transaction.

Investigators searched CS#2 for contraband and unauthorized funds with negative results.

Investigators provided CS#2 with a covert audio/video recording device which allowed

investigators to remotely monitor the transaction and produce a video/audio recording of the

transaction and forty dollars ($40) in official funds. The UC drove CS#2 to the area of Joseph

Street. At approximately 11:44 a.m., CS#2 and the UC arrived at the meet location and CS#2

placed a second recorded and monitored telephone call to JACKSON on telephone number 513-

290-1555. During the call, JACKSON instructed CS#2 to go to the dead end of Joseph Street and

turn around and park. At approximately 11:45 a.m., telephone number 513-290-1555 was located

within approximately 1,378 meters of the area of 4527 Reading Road, Cincinnati, Ohio.

Contemporaneously, officers/agents observed the Atlas depart from the area of 1333 Carolina

Avenue and travel toward Joseph Street. 4527 Reading Road is located approximately 889 meters

from 1333 Carolina Avenue. Consequently I believe that JACKSON possessed telephone number

513-290-1555. At approximately 11:47 a.m. the Atlas pulled up to the driver side door of the

vehicle used by the undercover officer and CS#2. JACKSON reached out and handed the UC

approximately .56 grams of suspected heroin/fentanyl and the UC handed JACKSON forty dollars

($40.00) in official funds. The purchased substance will be submitted to the Hamilton County

Coroner's Lab for analysis.

21.      At approximately 1:03 p.m. telephone number 513-290-1555 was located within

approximately 32 meters of the area of Exclusive Sound located at 5001 Reading Road, Cincinnati,

Ohio. Officers established surveillance at this location and observed the Atlas in the parking lot of




Affidavit of Special Agent Tyler Field                                                      Page 10
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 15 of 24 PAGEID #: 15




Exclusive Sound. Consequently, I believe that JACKSON still possessed telephone number 513-

290-1555.

22.      On July 2, 2020, investigators observed Zaffiah Jackson and children walk out of the front

door of 1456 Rambler Place. According to the Ohio Bureau of Motor Vehicles, the address on

Zaffiah Jackson’s license is 1456 Rambler Place.

23.      According to location information, telephone number 513-290-1555 has been frequently

located in the area of 1456 Rambler Place, 1333 Carolina Avenue, and 5443 Newfield Avenue on

various days at various times. In particular, telephone number 513-290-1555 was most recently

located: in the area of 1456 Rambler Place as recently as July 6, 2020; in the area of 1333 Carolina

Avenue as recently as July 5, 2020; and in the area of 5443 Newfield Avenue as recently as July

4, 2020.

24.      Based on my training, experience, discussions with other investigators, my knowledge that

investigators seized drug proceeds and controlled substances belonging to JACKSON during a

search warrant that was previously conducted at 1333 Carolina Avenue, my knowledge that

telephone number 513-290-1555 is used to distribute heroin/fentanyl, my belief that JACKSON is

the person who answers telephone number 513-290-1555, my knowledge that telephone number

513-290-1555 has frequently been located in the area of 1333 Carolina Avenue, my belief that on

June 4, 2020 JACKSON left 1333 Carolina Avenue with telephone number 513-290-1555, my

belief that JACKSON coordinated a heroin/fentanyl transaction on June 9, 2020 using telephone

number 513-290-1555 while at 1333 Carolina Avenue, and my knowledge that on June 26, 2020,

JACKSON, operating the Atlas, travelled directly from the area of 1333 Carolina Avenue and met

with CS#2 and the UC to distribute suspected heroin/fentanyl at the end of Joseph Street, a location

in close proximity to 1333 Carolina Avenue, I believe it reasonably likely to conclude that drug




Affidavit of Special Agent Tyler Field                                                     Page 11
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 16 of 24 PAGEID #: 16




proceeds, controlled substances, cellular devices, and other fruits and instrumentalities of

JACKSON’s heroin/fentanyl activities are to be found at 1333 Carolina Avenue.

25.      Based on my training, experience, discussions with other investigators, my knowledge that

investigators seized drug proceeds and weapons belonging to JACKSON during a search warrant

that was previously conducted at JACKSON’s and Zaffiah Jackson’s residence located at 1365

Spring Park Walk, my knowledge that Zaffiah Jackson’s current residence is 1456 Rambler Place,

my knowledge that telephone number 513-290-1555 is used to distribute heroin/fentanyl, my belief

that JACKSON is the person who answers and carries telephone number 513-290-1555, my

knowledge that telephone number 513-290-1555 has frequently been located in the area of 1456

Rambler Place, my knowledge that the Atlas was located at 1456 Rambler Place on June 23, 2020,

my knowledge that JACKSON used the Atlas to distribute suspected heroin/fentanyl on June 26,

2020, and my knowledge that drug traffickers often store drug proceeds, controlled substances,

cellular devices, and other fruits and instrumentalities of their drug trafficking activities at their

residences for secure and quick access, I believe it reasonably likely to conclude that drug

proceeds, controlled substances, cellular devices, weapons and other fruits and instrumentalities

of JACKSON’s heroin/fentanyl activities are to be found at 1456 Rambler Place.

26.      Based on my training, experience, discussions with other investigators, my knowledge that

investigators seized a large amount of heroin/fentanyl and weapons belonging to JACKSON

during a search warrant that was previously conducted at JACKSON’s stash location located at

515 Lowell Avenue, my knowledge that on June 9, 2020, at the direction of who I believe to be

JACKSON, CS#1 met with the driver of a rental vehicle rented by Reid in order to obtain suspected

heroin/fentanyl on Portman Avenue, my knowledge that the address on Reid’s license is 5443

Newfield Avenue, my knowledge that Portman Avenue is in close proximity to 5443 Newfield




Affidavit of Special Agent Tyler Field                                                       Page 12
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 17 of 24 PAGEID #: 17




Avenue, my knowledge that on June 15, 2020, at the direction of who I believe to be JACKSON,

CS#2 met on Carrahen Avenue near Newfield Avenue in order to obtain heroin/fentanyl, my

knowledge that an unidentified male departed 5443 Newfield Avenue and met with the UC and

CS#2 to distribute the suspected heroin/fentanyl, my knowledge that on June 18, 2020

investigators observed the Atlas parked in the area of 5443 Newfield Avenue, my knowledge that

the person who I believe to be JACKSON subsequently directed CS#1 to meet on Newfield

Avenue in order to obtain heroin/fentanyl, CS#1’s statement that JACKSON was driving the Atlas

and distributed suspected heroin/fentanyl to CS#1, my knowledge that telephone number 513-290-

1555 is used to distribute heroin/fentanyl, my belief that JACKSON is the person who answers

and carries telephone number 513-290-1555, and my knowledge that telephone number 513-290-

1555 has frequently been located in the area of 5443 Newfield Avenue, I believe it reasonably

likely to conclude that drug proceeds, controlled substances, cellular devices, weapons and other

fruits and instrumentalities of JACKSON’s heroin/fentanyl activities are to be found at 5443

Newfield Avenue.

                           ITEMS COMMON TO SEARCH/SEIZE

27.      Based upon my training and experience, the training and experience of other law

enforcement investigators and the facts contained herein, I know materials searched for and

recovered in locations involved in drug investigations have included various controlled substances,

including, but not limited to: heroin/fentanyl; drug paraphernalia such as scales, papers and drug

packaging materials; books and records reflecting sales, the transfer or transportation of drugs and

amounts of monies owed for drugs; records reflecting the names, addresses, and telephone

numbers of co-conspirators; sales receipts and other records reflecting the expenditure of monies

that are the proceeds from unlawful drug distribution; currency and money wrappers; records of




Affidavit of Special Agent Tyler Field                                                     Page 13
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 18 of 24 PAGEID #: 18




transactions to conceal and launder drug trafficking proceeds; and various valuable assets

purchased with the proceeds of unlawful drug trafficking. These items, obtained by search

warrants, constituted evidence of Federal drug violations.

28.      Based upon my training and experience, my participation in this investigation, and other

drug trafficking investigations, I have reason to believe that:

                a.        drug traffickers often place assets in names other than their own to avoid
                detection of these assets by government and law enforcement agencies;
                b.        drug traffickers often place assets in names of business/corporate entities as
                nominee title holders in order to avoid detection of these assets by government and
                law enforcement agencies; even though these assets are placed in the names of other
                persons or entities, the drug traffickers continue to use these assets and exercise
                dominion and control over them;
                c.        drug traffickers must maintain and/or have quick access to large amounts of
                United States currency or other liquid assets in order to maintain and finance their
                ongoing drug business;
                d.        drug traffickers often maintain money counting machines, money wrappers
                and rubber bands, boxes, bags, brief cases, suitcases, or containers used to carry
                drug proceeds and/or controlled substances;
                e.        drug traffickers often maintain in their residences and/or business
                establishments records relating to the transportation, ordering, sale and distribution
                of controlled substances and the outstanding debts and collections from controlled
                substances that have been distributed including some or all of the following written
                books, records, receipts, diaries, notes, ledgers, airline tickets, cashier’s checks,
                money orders and other papers (i.e. bank account records, wire transfer records,
                bank statements, safe deposit box keys and records, money wrappers, rubber bands,
                money containers, financial records and notes showing payment, receipt,
                concealment, transfer, or movement of money generated from the illegal sale of
                drugs);




Affidavit of Special Agent Tyler Field                                                         Page 14
   Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 19 of 24 PAGEID #: 19




              f.        drug traffickers commonly use cellular phones to communicate with other
              members of the DTO, narcotics source of supply(s), and/or narcotics customers in
              furtherance of violations of the Uniform Controlled Substances Act;
              g.        drug traffickers commonly provide illegal narcotics to their organization on
              consignment sale to their customers, who subsequently pay for the drugs after
              reselling said drugs. Therefore, the above-mentioned books, records, receipts,
              notes, ledgers, etc., will be secured by the drug traffickers within their residences
              and/or their businesses for their ready access for the purpose of determining drug
              debts and collecting monies derived from the sale of drugs;
              h.        drug traffickers commonly conceal contraband, proceeds of drug
              transactions, records of these transactions, and records reflecting names,
              nicknames, addresses and telephone numbers of drug associates within their
              residence and/or place of business, their business vehicles, or the curtilage of their
              residence or business for ready access and to hide them from law enforcement
              agencies;
              i.        drug traffickers commonly will attempt to legitimize the profits from illegal
              drug transactions by using domestic banks and their attendant services (i.e., safe
              deposit boxes, securities, cashier’s checks, money drafts, letters of credit, brokerage
              houses, real estate, shell corporations and business fronts), and evidence of this
              includes documents like stock certificates, bonds, deposit certificates, and travelers
              checks;
              j.        drug traffickers often have photographs or video movies of themselves,
              their co-conspirators and the property and assets purchased with drug proceeds.
              These photographs and video movies are normally in the drug traffickers
              possession, their residence and/or their place of business;
              k.        drug traffickers’ methods of transporting drugs include but are not limited
              to: commercial airlines, private motor vehicles, and government and contract mail
              carriers. I know that the vehicles, residences, or business locations of drug
              traffickers will often contain records of drug-related travel. These records may
              include airline ticket receipts, credit card receipts, traveler vouchers, hotel and




Affidavit of Special Agent Tyler Field                                                      Page 15
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 20 of 24 PAGEID #: 20




                restaurant receipts, photographs, canceled checks, maps, and written directions to
                locations rental car receipts and luggage tags reflecting points of travel;
                l.     drug traffickers commonly have firearms in their possession (on their
                person, at their residence, and/or their business) including but not limited to
                handguns, rifles, shotguns and automatic weapons. These firearms are most often
                used and/or maintained in order to protect and secure a drug trafficker’s property
                or manufacturing operation;
                m.      it is common for drug traffickers to secrete in their vehicles items identified
                in the above paragraphs;
                n.      drug traffickers will often accumulate and maintain substantial amounts of
                drug proceeds, specifically currency, over a period of years, so that the proceeds
                can be used in later years for personal asset acquisitions and/or expenditures during
                periods when a drug trafficker is not distributing drugs;
                o.      drug traffickers commonly will maintain residence(s) separate from their
                primary residence to serve as “safe houses” where the traffickers may stay for
                periods of time; I know that these residences which may be occupied by other
                conspirators or associates may contain elements of the traffickers drug crimes to
                include all items noted above;
                p.      drug traffickers commonly have evidence of purchases of goods used in the
                manufacture of controlled substances secreted in their residences, businesses, or
                vehicles; and
                q.     drug traffickers commonly secret in their residences and/or places of
                business, over a period of years, items such as those identified in the above
                paragraphs.
                                           CONCLUSION

29.      I believe the facts contained within this affidavit support probable cause to believe that

JACKSON and others are involved in distributing controlled substances, in violation of Title 21,

United States Code, Sections 841(a)(1) and 846. Based on my training, experience, discussions

with other law enforcement investigators, and the information contained herein, I believe that




Affidavit of Special Agent Tyler Field                                                        Page 16
      Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 21 of 24 PAGEID #: 21




probable causes exists that the items listed in Attachment B as evidence, contraband, fruits and

instrumentalities of crime, persons to be arrested, property used or intended to be used in the

commission of crime(s), related to evidence of a conspiracy to possess with intent to distribute,

and distribute heroin/fentanyl, will be found at the locations identified in Attachment A.

30.      Assistant United States Attorney Karl Kadon has reviewed this affidavit and the associated

application and warrants and as in his opinion they are legally and factually sufficient, I

respectfully ask the Court to authorize the requested search warrants.

                                                     Respectfully submitted,



                                                     Tyler D. Field
                                                     Special Agent
                                                     Drug Enforcement Administration




         Subscribed and sworn to before me on this   7th   day of July 2020.via electronic means.



         HONORABLE STEPHANIE K. BOWMAN
         UNITED STATES MAGISTRATE JUDGE




Affidavit of Special Agent Tyler Field                                                        Page 17
   Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 22 of 24 PAGEID #: 22
                                           ƚƚĂĐŚŵĞŶƚ

        1456 Rambler Place, Cincinnati, Ohio 45231
1456 Rambler Place, Cincinnati, Ohio is described as a single-family, two-story residence. It has white
siding and the front entry door faces south-east. The words “fourteen fifty six” appear above the
garage.

Any and all vehicles located within outbuildings, garages, and/or the curtilage.
   Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 23 of 24 PAGEID #: 23




                              ATTACHMENT B
   a. Drug or money ledgers, drug distribution or customer lists, drug supplier lists,
      correspondence, notations, logs, receipts, journals, books, records, and other documents
      noting the price, quantity and/or times when drugs were obtained, transferred, sold,
      distributed, and/or concealed;

   b. Bank account records, wire transfer records, bank statements, safe deposit box keys and
      records, money wrappers, rubber bands, money containers, financial records and notes
      showing payment, receipt, concealment, transfer, or movement of money generated from
      the illegal sale of drugs;

   c. Cellular telephones, digital telephones, car telephones, or other communications devices
      which evidence participation in a conspiracy to distribute controlled substances.

   d. Personal telephone and address books and listings, letters, cables, telegrams, telephone
      bills, personal notes and other items reflecting names, addresses, telephone numbers,
      communications, and illegal activities of associates in drug trafficking activities;

   e. Any computer equipment, digital device, magnetic, electronic, or optical storage device
      capable of storing data, such as floppy disks, hard disks, tapes, CD-ROMs, CD-Rs, CD-
      RWs, DVDs, optical disks, printer or memory buffers, smart cards, PC cards, memory
      calculators, electronic dialers, electronic notebooks, personal digital assistants, and any
      other digital device capable of accessing the internet and capable of being used to commit
      or further the crimes outline above, or to create, access, or store evidence, contraband,
      fruits, or instrumentalities of such crimes.

   f. Financial instruments purchased with currency derived from the sale of controlled
      substances, including travelers' checks, bonds, stock certificates, cashier's checks, and
      certificates of deposit;

   g. Money counting machines, money wrappers and rubber bands, boxes, bags, brief cases,
      suitcases, or containers used to carry controlled substances;

   h. Records, documents and deeds reflecting the purchase or lease of real estate, vehicles,
      precious metals, jewelry, or other items obtained with the proceeds of the sales of
      controlled substances;

   i. Records, items and documents reflecting travel for the purpose of participating in drug
      trafficking, including airline tickets, credit card receipts, traveler vouchers, hotel and
      restaurant receipts, photographs, canceled checks, maps, and written directions to
      locations;

   j. Handguns, shotguns and other firearms, and ammunition, which may be used to facilitate
      the distribution or possession with intent to distribute controlled substances;



Affidavit of Special Agent Tyler Field                                                   Page 1
   Case: 1:20-mj-00485-SKB Doc #: 1 Filed: 07/07/20 Page: 24 of 24 PAGEID #: 24




   k. Indicia of ownership and use of the vehicles, including utility bills, telephone bills, loan
      payment receipts, rent receipts, trust deeds, lease or rental agreements, escrow documents,
      keys and bank account records, registration, title, insurance, and traffic tickets;

   l. Photographs or video movies of drug traffickers, their co-conspirators and the property and
      assets purchased with drug proceeds;

   m. Controlled substances, including, but not limited to heroin/fentanyl;

   n. Drug paraphernalia, which can be used to store, package, weigh, dilute, and ingest
      controlled substances; equipment pertaining to heroin/fentanyl, and any other supplies
      related to the manufacture and distribution of said controlled substances;

   o. United States currency, precious metals, jewelry, financial instruments and stocks and
      bonds; and

   p. Any locked or closed containers, to include safes or lockboxes, believed to contain any of
      the above listed evidence.




Affidavit of Special Agent Tyler Field                                                    Page 2
